UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7662


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ADAM NICKLOUS CARR,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:01-cr-00126-NCT-1)


Submitted: April 2, 2021                                          Decided: April 16, 2021


Before GREGORY, Chief Judge, and WILKINSON and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adam Nicklous Carr, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Adam Nicklous Carr appeals the district court’s order denying his renewed motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A). Upon review of the record,

we conclude that the district court did not abuse its discretion in denying the motion. See

United States v. Kibble, ___ F.3d ___, ___, No. 20-7009, 2021 WL 1216543, at *2 (4th

Cir. Apr. 1, 2021) (stating standard of review). Accordingly, we affirm for the reasons

stated by the district court. * United States v. Carr, No. 1:01-cr-00126-NCT-1 (M.D.N.C.

Oct. 15, 2020). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




        *
            We have reviewed this case with consideration of Carr’s transfer to USP Yazoo
City.

                                             2